Citation Nr: 1000145	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-30 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a fingernail 
condition, to include as due to herbicide exposure.

2.  Entitlement to service connection for a disability 
manifested by an unregulated body temperature (claimed as 
chills and high body temperature), to include as due to 
herbicide exposure.

3.  Entitlement to service connection for a disability 
manifested by body aches, to include as due to herbicide 
exposure.

4.  Entitlement to service connection for a disability 
manifested by nervousness, to include as due to herbicide 
exposure.

5.  Entitlement to service connection for a skin disorder 
(claimed as skin problems and red splotches), to include as 
due to herbicide exposure.

6.  Entitlement to a rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD).
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in March 2007 
and June 2008 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  The March 2007 
rating decision denied the service connection claims, and the 
June 2008 rating decision granted service connection for 
PTSD, assigning a 10 percent disability rating.

The issue of entitlement to service connection for a skin 
disorder, to include as due to herbicide exposure, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any further 
action is required on his part.


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed 
disability manifested by either an unregulated body 
temperature or body aches or a currently diagnosed fingernail 
disorder.

2.  The Veteran does not have a currently diagnosed 
disability manifested by nervousness that is separate and 
apart from his service-connected PTSD.

3.  The evidence of record reflects that the Veteran's PTSD 
causes occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks; however, the 
evidence does not reflect that the symptoms have caused 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a fingernail 
condition have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  The criteria for service connection for a disability 
manifested by an unregulated body temperature (claimed as 
chills and high body temperature) have not been met.  38 
U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303 (2009).

3.  The criteria for service connection for a disability 
manifested by body aches have not been met.  38 U.S.C.A. §§ 
1110, 1112 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

4.  The criteria for service connection for a disability 
manifested by nervousness have not been met.  38 U.S.C.A. §§ 
1110, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

5.  The criteria for a disability rating of 30 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

With regard to the Veteran's service connection claims, VA's 
notice requirements were fulfilled by a letter issued in 
December 2006, which advised the Veteran of the criteria for 
establishing direct service connection, as well as the 
criteria for establishing presumptive service connection 
secondary to herbicide exposure.  An April 2008 letter 
advised the Veteran that he would need to show that his PTSD 
had increased in severity to warrant a higher rating, and a 
July 2008 letter advised the Veteran of the rating criteria 
for PTSD.  The Veteran's increased claim was subsequently 
readjudicated, as reflected by a November 2008 statement of 
the case, and the Veteran has been represented by a Service 
Organization throughout the claims process.  Accordingly, any 
notice errors are deemed harmless.

With regard to the duty to assist, the Board finds that all 
relevant facts have been properly developed and that all 
available evidence necessary for equitable resolution of the 
issue on appeal has been obtained.  The Veteran's service, 
private, and VA treatment records have been obtained, and the 
Veteran has not identified any records as relevant that have 
not been obtained.  Additionally, the Veteran was afforded 
two VA examinations to assess the severity of his PTSD during 
the applicable rating period, and VA examinations regarding 
the service connection claims dispositively addressed below 
were not warranted as there is no medical evidence of current 
diagnoses of the Veteran's claimed disabilities.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Veteran was also 
offered the opportunity to testify at a hearing before the 
Board, but he declined.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.


II.  Service Connection

The Veteran contends that he has various maladies, which are 
manifested by irregularities in body temperature (chills and 
elevated body temperatures); nervousness, body aches, and a 
fingernail condition, all of which the Veteran contends are 
attributable to his herbicide exposure during his Vietnam 
service.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303. 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

A review of the medical evidence of record fails to reflect 
that the Veteran is currently diagnosed with any disease or 
illness manifested by irregularities in body temperature or 
body aches.  

With regard to the Veteran's claimed fingernail condition, 
the Veteran's private treatment records reflect that he was 
treated for lichen planus of the fingernails in 1999, 
approximately seven years prior to the time he filed the 
instant service connection claim, but the Veteran's 
subsequent treatment records fail to reference a current 
fingernail condition.  

With regard to the Veteran's claimed condition of 
nervousness, the Board notes that the Veteran is service-
connected for a psychiatric disability, PTSD, and there is no 
evidence that the Veteran has been separately diagnosed with 
any psychiatric disability manifested by nervousness.

The Board notes that in the absence of proof of a present 
disability, there can be no valid claim, including under the 
provisions allowing service connection based on presumptive 
exposure to herbicide agents.  See 38 C.F.R. § 3.309(e) 
(enumerating the list of diagnosed diseases for which service 
connection based on herbicide exposure is presumed); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board specifically acknowledges its consideration of the 
Veteran's and his spouse's lay statements asserting that he 
has experienced various problems since service, including a 
fingernail condition, intermittent chills and elevated body 
temperatures, body aches, and nervousness.  However, as 
referenced by the Veteran and his spouse in their statements, 
no underlying disease or injury has been diagnosed in 
conjunction with these reported symptoms with the exception 
of the Veteran's fingernail condition, which has not been 
evident since his 1999 treatment, and the Veteran's 
nervousness, for which he is receiving compensation to the 
extent his nervousness is a symptom of his service-connected 
PTSD.  

Moreover, while the Veteran and his spouse believe that his 
symptoms are the manifestations of an underlying disease or 
injury and are attributable to service, they are not 
medically qualified, as lay persons, to diagnose a disability 
or relate its etiology to service, and the Veteran has not 
offered any medical evidence diagnosing a disability related 
to his complaints or a medical opinion linking his reported 
symptoms to service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that lay persons are not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation).  

Furthermore, with regard to the Veteran's claimed disability 
of "body aches," the Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In sum, given the lack of any currently diagnosed disease or 
injury related to the Veteran's complaints of a current 
fingernail condition, body aches, unregulated body 
temperature, or nervousness (apart from his service-connected 
PTSD), a basis upon which to grant service connection has not 
been presented, and the Veteran's appeal is therefore denied.

III.  Increased Rating

The Veteran contends that the current severity of his PTSD 
entitles him to a rating in excess of 10 percent.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected PTSD is currently assigned a 
10 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 10 percent rating is assigned when a veteran has 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent disability rating is assigned when a veteran has 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id.

A 50 percent disability rating will be assigned for PTSD when 
a veteran has occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130 DC 9440.  Id.
  
The relevant medical evidence of records includes two VA PTSD 
examinations, the Veteran's VA PTSD treatment, and his 
submitted statement reporting his PTSD symptomatology.

A June 2007 VA posttraumatic stress program intake 
consultation record reflects the Veteran's report that his 
PTSD symptoms had worsened since his prior evaluation in 
February 2007, and he reported increased insomnia, 
nightmares, and hypervigilance.  Accordingly, the Veteran was 
scheduled for a PTSD evaluation in July 2007, as reflected by 
a VA posttraumatic stress program follow-up evaluation 
record.  At this time, the Veteran reported increasing self-
isolation and sleeping an estimated three to five hours per 
night.  The Veteran also reported retiring (from his career 
in the postal office, as reflected in other treatment 
records) in 2006.  The Veteran's mood was assessed as 
slightly anxious; his affect was mild to moderately 
restricted but appropriate to his thought content; his 
thought processes were logical; and he evidenced good insight 
and judgment.  The Veteran denied having any suicidal or 
homicidal ideations or any hallucinations.  The treating 
medical professional diagnosed the Veteran with PTSD at this 
time and assigned a Global Assessment of Functioning (GAF) 
score of 48.

In a statement received by the VA in August 2007, the Veteran 
reported sleep disturbances due to his PTSD, and a September 
2007 VA treatment record reflects that the Veteran requested 
a prescription sleep aid.  In November 2007, the Veteran 
underwent a VA PTSD examination, during which he reported 
sleep disturbances and Vietnam-related nightmares and 
irritability causing a strain on his marital relationship, 
although he described his relationship with his wife as 
"very close."  The Veteran also reported some close 
friendships with fellow members of his church and a 25-year 
career with the postal service until his recent retirement.  
The examiner noted that the Veteran was appropriately dressed 
with adequate grooming and hygiene, with normal speech and a 
flat and depressed affect.  The Veteran's thought processes 
were also noted to be linear, logical, and goal directed, and 
judgment and insight were intact.  Furthermore, memory 
testing revealed that the Veteran's short- and long-term 
memory were intact.  The Veteran described paranoid behavior, 
such as sitting with his back to the wall and feeling 
uncomfortable in public places, but he denied any ritualistic 
or obsessive behavior, impaired impulse control, or panic 
attacks.  The examiner also noted that the Veteran did not 
evidence any acute, chronic, or delayed onset of homicidality 
or suicidality.  The examiner opined that the Veteran's PTSD 
symptoms involved impairment in family role functioning, 
social relationships, recreational and pleasurable pursuits, 
and overall quality of life, and the examiner assigned a GAF 
score of 49.

A March 2008 VA psychological treatment record reflects that 
the psychologist-coordinator of the posttraumatic stress 
program reviewed the results of the Veteran's July 2007 
intake evaluation with him, and noted that the Veteran's 
scores on the Beck Depression Inventory revealed a moderate 
level of depression but that his score on the Mississippi 
Scale for Combat-Related PTSD were not consistent with a PTSD 
diagnosis.  However, given the Veteran's other PTSD 
diagnoses, the psychologist deemed it a false negative, 
agreed to admit the Veteran to the posttraumatic stress 
program, and assigned a GAF score of 50.

The Veteran submitted a statement received in April 2008 in 
which he contends that he took an early retirement from his 
career as a postal worker due to his PTSD symptoms and 
reported that he now had little income as a result.  The 
Veteran underwent another VA PTSD examination in April 2008,  
during which the Veteran reported good relationships with his 
two sons, but that some strain had been placed on his 40-year 
marriage due to his irritability.  However, the examiner 
noted that this strain had remained consistent since the 
Veteran's last examination, although the Veteran reported 
increased depression and mood swings since his last 
examination.  The Veteran also reported sleep disturbances in 
the form of night-waking and thoughts of body bags.  The 
examiner noted that the Veteran's appearance was clean and 
casually dressed, and that his affect was appropriate, his 
mood anxious, and his thought process and content were 
unremarkable.  The Veteran's attention was noted to be easily 
distractible.  The Veteran reported that he does not 
socialize a great deal, and his leisure activities involved 
watching television, attending church, and performing yard 
work, and he reported no change in his leisure activities 
since his last examination.  The Veteran also reported no 
history of suicide attempts, violence, or assaultiveness, and 
the examiner noted no evidence of suicidal or homicidal 
ideations, episodes of violence, obsessive or ritualistic 
behaviors, panic attacks, impaired impulse control, impaired 
memory, delusions, hallucinations, inappropriate behavior, or 
interference with daily living activities.  

The examiner noted a GAF score of 55, and opined that the 
Veteran's PTSD symptoms resulted in deficiencies in mood, 
based on the Veteran's reported mood swings, but not in his 
judgment, thinking, family relations, or work.  The examiner 
also stated that the Veteran's PTSD symptoms were transient 
and mild, affirming the presence of the criteria for a 10 
percent disability rating, but opined that the Veteran did 
not exhibit an occasional decrease in work efficiency, 
intermittent periods of inability to perform occupational 
tasks, or reduced reliability and productivity due to PTSD 
symptoms (the criteria for 30 and 50 percent disability 
ratings, respectively).  The examiner further stated that the 
Veteran's focus throughout the examination was in achieving a 
rating increase and that the Veteran referred to his 
inadequate retirement funds and desire for additional 
financial support several times throughout the examination.

An October 2008 VA psychology medication management note 
reflects that the Veteran reported some symptoms of 
depression, including lack of enjoyment of life and crying 
spells, but that he had become less irritable since attending 
classes offered by the posttraumatic stress program.  The 
Veteran reported no active suicidal or homicidal ideations or 
hallucinations, and reported last having active suicidal 
ideation 10 to 15 years prior to the time of this treatment.  
The Veteran also reported having chronic intermittent passive 
suicidal ideations at this time.  The treating physician 
noted that the Veteran was casually and appropriately 
dressed, and he demonstrated fair judgment and insight.  The 
Veteran also reported some mild memory problems and 
intermittent concentration problems.  The physician noted 
that the Veteran's PTSD symptoms were severe enough to render 
the Veteran disabled and unemployable and assigned a GAF 
score of 50.

The Board finds that the Veteran's disability picture is more 
accurately reflected by a 30 percent disability rating, based 
on evidence of depressed mood, chronic sleep impairment, and 
mild memory loss.  See 38 C.F.R. § 4.7.  The Veteran reports 
that he ceased working as a postal employee due to his 
inability to concentrate based on distracting thoughts about 
his combat experiences.  Additionally, he has reported 
symptoms of depression and sleep impairment, and his 
treatment records reflect that he has been prescribed 
medication to treat these symptoms.  The Veteran also 
demonstrated some mild memory loss at his October 2008 VA 
psychiatric evaluation.  Accordingly, the Board concludes 
that this evidence reflects a basis for awarding a 30 percent 
disability rating, and to this extent, the Veteran's appeal 
is granted.  

However, the Board finds that the Veteran's disability 
picture does not reflect symptomatology entitling him to a 50 
percent rating, as the Veteran has not exhibited reduced 
reliability and productivity due to his PTSD symptoms 
evidenced by circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
or impaired abstract thinking.  Rather, the Veteran's 
psychiatric evaluations of record reflect that the Veteran's 
speech has been consistently assessed as normal, and on 
several occasions he has denied having panic attacks.  No 
difficulty understanding complex commands has been noted, and 
the Veteran's thought processes and judgment have not been 
assessed as impaired.  Furthermore, testing completed at the 
Veteran's November 2007 VA examination revealed the Veteran's 
short- and long-term memory to be intact, and no memory 
impairment was found at the Veteran's April 2008 VA 
examination.  

The Board specifically acknowledges its consideration of the 
Veteran's lay statements when adjudicating this claim, 
including his reports of social and occupational difficulties 
due to his PTSD.  However, the Board notes that the Veteran 
has maintained a 40-year marriage and has reported his 
relationship with his spouse as very close.  The Veteran also 
reports good relationships with his two sons and social 
interaction at his church, where he has several friends in 
his fellow parishioners.  The Veteran also reported a 25-year 
career with the postal service until his recent voluntary 
retirement.  Additionally, the March 2008 VA examiner opined 
that the Veteran's PTSD symptoms did not result in 
deficiencies the Veteran's judgment, thinking, family 
relations, or work, and stated that the Veteran did not 
evidence reduced reliability and productivity due to his PTSD 
symptoms.  The examiner further stated that the Veteran's 
focus during his examination seemed to be in obtaining an 
increased rating due to his inadequate retirement income, 
casting some doubt on the accuracy of the Veteran's reported 
PTSD symptoms.  

The Board also acknowledges the notation by the Veteran's 
treating VA physician in October 2008 that the Veteran's PTSD 
symptoms were severe enough to render the Veteran disabled 
and unemployable.  However, the Board finds that this 
statement is inconsistent with the Veteran's reported 
symptoms at that time, including mild memory problems and 
intermittent concentration problems.  Moreover, while the 
Veteran reported some chronic passive intermittent suicidal 
ideation at the time of this treatment and a history of 
active suicidal ideation, he had previously denied any 
history of suicidal ideation at his VA examinations, and this 
inconsistency casts doubt on the veracity of his current 
reports of suicidal ideation.  

Finally, although the record includes GAF score ranges from 
48 and 55 and this October 2008 finding of "severe" PTSD, 
GAF scores and assessments of the severity of PTSD must be 
considered in light of the actual symptoms of the Veteran's 
disorder which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126.  In any event, a GAF score 
is just one piece of information to be examined, and the 
Board is obligated to review all pertinent evidence and set 
forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  In this case, 
notwithstanding the foregoing GAF scores and "severe" 
assessment, the evidence simply does not indicate that the 
Veteran's symptoms most nearly approximate the 50 percent 
rating.  Consequently, a higher rating for PTSD is denied for 
the entire relevant time period.

With regard to an extraschedular rating, the Board concludes 
that there is no showing that the severity of the Veteran's 
PTSD reflects so exceptional or so unusual a disability 
picture as to warrant referral for consideration of a higher 
rating on an extraschedular basis.  While the Veteran reports 
that he took an early retirement due to his PTSD symptoms, 
the Veteran also reports a 25-year career with the postal 
service prior to his retirement, and the March 2008 VA 
examiner determined that the Veteran's PTSD symptoms would 
not cause any interference with employment.  Moreover, the 
Board notes that the Veteran's current 30 percent disability 
rating contemplates some occupational impairment.  The Board 
also notes that the Veteran has not reported nor does the 
evidence reflect that the Veteran has been hospitalized to 
treat his PTSD.  Thus, the Board concludes that the Veteran's 
PTSD has not required frequent periods of hospitalization, 
caused marked interference with employment, or otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for referral for consideration of an extraschedular 
rating are not met.  Thus, the Board is not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board acknowledges that the Veteran is unemployed, but 
notes that he voluntarily retired after a 25 year career.  
Likewise, the Veteran has not specifically claimed 
entitlement to a total disability due to individual 
unemployability (TDIU) as a result of his service-connected 
PTSD.  See 38 C.F.R. § 4.16.  In the event that in filing an 
increased rating claim, a claim of a TDIU was implicitly 
raised (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009)), review of the medical evidence does not reflect that 
the Veteran's service-connected PTSD, nor his service-
connected tinnitus or bilateral hearing loss, precludes 
employment.  As discussed, the March 2008 VA examiner 
concluded that the Veteran's PTSD symptoms would not cause 
any interference with employment.  Thus, a clear 
preponderance of the evidence of record is against a finding 
that the Veteran is precluded from gainful employment due 
solely to his service-connected disability.  Thus, 
entitlement to a TDIU due to his service-connected PTSD is 
not warranted.  


ORDER

Service connection for a fingernail condition is denied.

Service connection for a disability manifested by an 
unregulated body temperature (claimed as chills and high body 
temperature) is denied.

Service connection for a disability manifested by body aches 
is denied.

Service connection for a disability manifested by nervousness 
is denied.

A rating of 30 percent for PTSD is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.


REMAND

The Veteran is seeking service connection for a skin 
disorder, claimed as skin problems and red splotches, claimed 
as due to herbicide exposure during his service in the 
Republic of Vietnam.   However, the Board also has an 
obligation to address whether the Veteran's claim is directly 
attributable to service, as well as due to herbicide 
exposure. 

The Veteran's service treatment records reflect his treatment 
for a skin disorder variously diagnosed as a formational cyst 
or a pilonidal sinus.  The Veteran's post-service treatment 
records reflect his treatment for an abscessed cyst in 1985, 
and his recent VA treatment records reflect a diagnosis of a 
neck neoplasm, suspected to be a cyst.  Given this evidence 
of treatment for a cyst during and after service, and the 
Veteran's currently diagnosed neoplasm, suspected to be a 
cyst, the Board determines that a VA examination is warranted 
to determine whether the Veteran has a current skin 
disability that had its onset in service.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Additionally, any outstanding VA medical treatment records 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of the Veteran's VA 
medical treatment records from November 
2008 to the present.

2.  Next, the Veteran should be scheduled 
for an appropriate VA examination to 
determine the nature and etiology of any 
currently diagnosed skin disability. 

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, including (a) the 
Veteran's 1966 in-service cyst treatment; 
(b) his 1988 post-service treatment for an 
abscessed cyst; and (c) his currently 
diagnosed neck neoplasm, suspected as a 
cyst.  After reviewing the claims file, 
the examiner should opine whether it is as 
likely as not (i.e., a 50 percent 
probability or greater) that any currently 
diagnosed skin disorder was manifested in 
service, to include as due to herbicide 
exposure.  

A detailed rationale for any opinion 
expressed should be provided.  If the 
examiner determines that a medically-sound 
opinion cannot be reached, it is requested 
that an explanation as to why that is so 
be included.

3.  Then, readjudicate the Veteran's 
claim.  If the action remains adverse to 
the Veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond. 
Thereafter, the case should be returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
M.W. KREINDLER	
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


